



EXHIBIT 10-60




Gannett Co., Inc.
Clawback Policy
Effective December 9, 2015, as revised on December 7, 2018




The Board of Directors (the “Board”) of Gannett Co., Inc. (the “Company”)
believes it is appropriate for the Company to adopt the following clawback
policy (the “Policy") to be applied to any Company officer who is subject to
Section 16 of the Securities Exchange Act of 1934, as amended, or an individual
who was such a Company officer in the three year period prior to the date of the
event that triggered this Policy (each, an “Executive”):
The Board may decide to apply the Policy to any Executive in the following
circumstances:
•
The Company is required to restate its financial statements due to material
noncompliance with any financial reporting requirement as a result of Misconduct
by an Executive (hereinafter referred to as a “Restatement Event”). For purposes
of this policy, "Misconduct" shall mean fraud, intentional misconduct or gross
negligence, as determined in the sole discretion of the Board (or designated
Committee);

•
The Board’s (or designated Committee’s) determination that an Executive engaged
in (1) fraud, theft, misappropriation, embezzlement or misrepresentation, (2)
gross negligence including in a supervisory capacity or material violations of
Company policies that result in material financial or reputational harm to the
Company, or (3) violations of post-employment restrictive covenants
(collectively hereinafter referred to as a “Material Detriment Event”); or

•
An Executive is terminated from employment by the Company due to a felony
conviction (including a plea of guilty or of nolo contendere), which is directly
and materially harmful to the business or reputation of the Company (hereinafter
referred to as a “Felony Event”).

In the event the Policy is applied, then the Board (or a Board committee
designated by the Board) may take any or all of the following actions with
respect to an Executive:
(i)
for a Restatement Event, require the reimbursement and/or forfeiture of any
bonus, incentive compensation, or equity-based compensation (collectively
“Incentive Compensation”) paid to the Executive in excess of what would have
been paid absent the restatement;

(ii)
for a Material Detriment Event, with respect to any Executive whose actions
triggered the Material Detriment Event, require the reimbursement and/or
forfeiture



1

--------------------------------------------------------------------------------





of any Incentive Compensation vested or paid to such Executive during a 12 month
period, as determined by the Board, after the Executive first engaged in an act
that related to the Material Detriment Event (as well as any profits realized,
directly or indirectly, from the sale of Company securities during such period);
and
(iii)
for a Felony Event, with respect to the Executive who is terminated in
connection with the Felony Event, require the reimbursement and/or forfeiture of
any Incentive Compensation paid to such Executive during the 12 month period
prior to the Executive’s termination (as well as any profits realized, directly
or indirectly, from the sale of Company securities during such period).

In determining whether to require reimbursement or forfeiture and, if so, the
amount of such reimbursement or forfeiture, the Board (or Board committee) shall
take into account such factors as it deems appropriate, including (A) whether
any bonus, incentive or equity compensation earned with respect to the period
covered by the restatement was based on the achievement of specified performance
targets and, if so, whether any such compensation would have been reduced had
the financial results been properly reported at the time such compensation was
determined, (B) the extent and nature of the Executive’s involvement in and
accountability for (1) the Misconduct that directly or indirectly resulted in
the need to prepare the restatement, or (2) the conduct that caused a material
detriment to the Company’s financial results as filed with the SEC, (C) the
likelihood of success in seeking reimbursement or forfeiture under governing law
relative to the effort involved, (D) whether the assertion of a reimbursement or
forfeiture claim may prejudice the interests of the Company in any related
proceeding or investigation, or otherwise, (E) whether the expense of seeking
reimbursement or forfeiture is likely to exceed the amount sought or likely to
be recovered, (F) the passage of time since the occurrence of the act in respect
of the applicable conduct that triggers this Policy, (G) any pending or
threatened legal proceeding relating to the applicable conduct that triggers
this Policy, and any actual or anticipated resolution (including any settlement)
relating thereto, (H) the tax consequences to the affected Executive and (I)
such other factors as it may deem appropriate under the circumstances.
Before the Board (or Board committee) determines to seek recovery pursuant to
this Policy, it shall provide to the applicable executive officer written notice
and the opportunity to be heard, at a meeting of the Board (or Board committee),
which may be in-person or telephonic, as determined by the Board (or Board
committee).
Any determination of the Board (or Board committee) shall be conclusive and
binding on the Company and the applicable Executives. The determination of the
Board (or Board committee) need not be uniform with respect to one or more
Executives.
To the extent permitted by applicable law, the Company may enforce the
recoupment of any or all amounts determined to be recoverable under this Policy
by withholding future payment of


2

--------------------------------------------------------------------------------





incentive compensation or salary, canceling outstanding stock-based awards
(whether or not then vested) or the scheduled grant of future stock-based
awards, seeking reimbursement of previously paid incentive compensation,
demanding direct cash payment, reducing compensation owed by the Company to the
Executive, and/or such other means determined by the Board (or Board committee).
The Company’s right of recoupment under this Policy is in addition to any remedy
available to the Company with respect to any Executive, including, but not
limited to, disciplinary action up to and including termination of employment,
the initiation of civil or criminal proceedings, and any right to repayment
under applicable law.
This Policy shall apply to bonus, incentive and equity compensation awarded to
each Executive (while such individual is an Executive) and to any profits
realized from the sale of Company securities, from and after the date of
adoption of this Policy by the Board.






3